NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FERMIN REYES PEREZ,                              No.   19-71188

                Petitioner,                      Agency No. A096-364-554

 v.
                                                 MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 20, 2021**

Before:      McKEOWN, CALLAHAN, and BRESS, Circuit Judges.

      Fermin Reyes Perez, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,

597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Reyes Perez’s motion to

reopen as untimely and number barred, where it was filed more than ten years after

the order of removal became final and was beyond the numerical limitations, see 8

C.F.R. § 1003.2(c)(2), and where Reyes Perez did not establish changed country

conditions in Mexico that are material to his claim for relief, see 8 C.F.R. §

1003.2(c)(3)(ii) (requiring material evidence of changed circumstances to qualify

for exception to the time and numerical limitations for motions to reopen); see also

Toufighi v. Mukasey, 538 F.3d 988, 996 (9th Cir. 2008) (movant required to

produce material evidence with motion to reopen that conditions in country of

nationality had changed).

      As stated in the court’s July 19, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          2                                      19-71188